 404314 NLRB No. 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Petitioner subsequently withdrew its challenge to the ballotcast by Claudia S. Butler. Because of our finding to sustain the chal-
lenge to the ballot cast by Iris Mead, Butler's ballot is no longer
determinative to the outcome of the election.2Mead testified without contradiction that the Employer has nostated policy regarding the timeframe in which an employee should
respond to a page, and that, although a supervisor could indicate if
the page involved an emergency situation and should be answered
immediately by the employee, Ferris had never used the emergency
procedure.3Susan Shirley, the Employer's team director, testified that Meadarrived at the polls no later than ``one minute and 40 seconds'' after
the polls closed. Rhonda Sheridan, the Petitioner's observer, testified
that Mead arrived ``7 or 8 minutes'' after the polls closed.In its answering brief, the Union contends that the Board agentclosed the polls before 10 a.m. and that, in fact, Mead did not arrive
late at the polling area. In light of the fact that the Petitioner did
not file exceptions to the hearing officer's report, this issue is not
before us. In any event, it is established Board policy that the Board
agent conducting the election selects the official timepiece by which
the polls are opened and closed, and it is undisputed that Mead ar-
rived after the Board agent had closed the polls as indicated by the
official timepiece. See NLRB Casehandling Manual (Part Two) Rep-
resentation Proceedings, secs. 11320 and 11324.4Mead testified that voting ``was not my priority of the day. Itdid not matter a whole lot to me whether I voted or not.''Visiting Nurses Association of Metropolitan Atlanta,Inc. and United Food and Commercial Work-ers, Local Union No. 1063, Petitioner and
Georgia Nurses Association, Inc. Case 10±RC±14308July 18, 1994DECISION AND CERTIFICATION OFREPRESENTATIVEBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYThe National Labor Relations Board, by a three-member panel, has considered a determinative chal-
lenge in an election held on December 18, 1992, and
the hearing officer's report recommending disposition
of it. The election was conducted pursuant to a Stipu-
lated Election Agreement. The tally of ballots shows
43 votes for the Petitioner, 1 vote for the Union, and
40 votes cast against representation, with 2 determina-
tive challenged ballots.1The Board has reviewed the record in light of theexceptions and briefs and adopts the hearing officer's
rulings, findings, and conclusions only to the extent
consistent with this decision. For the reasons stated
below, we find, contrary to the hearing officer's rec-
ommendation, that the Petitioner's challenge to the bal-
lot of Iris Mead should be sustained.A. Findings of FactThe facts are undisputed. Polling for the December18, 1992 election took place from 7:30 to 10 a.m. at
the Employer's Atlanta, Marietta, Lawrenceville, and
College Park, Georgia facilities. Mead, who is a reg-
istered nurse employed by the Employer to provide
nursing care to individuals in their own homes, visited
patients and administered a blood test to one of the pa-
tients during the morning of the election. At approxi-
mately 9:10 a.m., she dropped off the blood test at the
DeKalb General Hospital. On leaving the hospital at
around 9:15 a.m., she drove to the Employer's
Lawrenceville facility, where she intended to vote. The
trip took 5 to 10 minutes longer than usual because of
heavy traffic, and Mead arrived at the Lawrenceville
facility at approximately 9:45 a.m.As Mead entered the parking lot, she was paged byher supervisor, Barbara Ferris.2Mead went to Ferris'office and had a short conversation with Ferris. Ferrisasked Mead if she had voted, and when Mead re-
sponded that she had not, Ferris said that she could go
vote if she wanted. Rather than proceeding directly to
the voting area, Mead went to her desk, put down her
belongings, ``chit-chatted'' with one or two of the
clerks ``for a couple of minutes'' and ``may have
looked at something on the desk'' before she went to
the voting area.Mead arrived at the polling area after the Boardagent had closed the polls and as the Board agent and
the two election observers were leaving the area with
the sealed ballot box.3After consultation with the elec-tion observers, the Board agent told Mead that the
polls were closed and that if she wanted to vote, it
would be by challenged ballot. Mead responded that
``if it had been important to me I would have been
[t]here.''4Mead cast her challenged ballot, and the bal-lot box was again sealed.B. DiscussionIn Monte Vista Disposal Co., 307 NLRB 531(1992), the Board announced a new rule that an em-
ployee who arrives at the polling place after the des-
ignated polling period ends shall not be entitled to
have his or her vote counted in the absence of ``ex-
traordinary circumstances,'' unless the parties agree
not to challenge the ballot. The Board noted that ``ex-
traordinary circumstances shall include a showing that
one of the parties was responsible for the voter's late
arrival.'' Applying Monte Vista to the instant pro-ceeding, the hearing officer found that the incidents
that occurred prior to Mead's voting constituted ``ex-
traordinary circumstances'' warranting overruling the
challenge to her late ballot. We disagree.It is undisputed that Mead arrived at theLawrenceville facility at approximately 9:45 a.m., 15
minutes before the polls closed. Although on her arriv-
al she received and answered her supervisor's page, it
is further undisputed that her conversation with her su-
pervisor was brief and that when she informed her su-
pervisor that she had not yet voted, her supervisor told 405VISITING NURSES ASSN.5Accordingly, we need not decide in this case whether such ashowing would have established extraordinary circumstances.Although the hearing officer made no findings about the distancesbetween the parking lot, Ferris' office, Mead's desk, and the polling
area, nor the time that it took to walk between these various points,
it is undisputed that the distances and times involved are small. In
this regard, the Employer introduced an affidavit of Edward Cham-
bers, the Petitioner's representative, which stated that the distance
between the parking lot and the receptionist's desk was less than a
2-minute walk and that it was less than a 30-second walk from Fer-
ris' office to the polling area. Shirley testified that it was about a
10-second walk from the receptionist's desk to the polling area.6While not determinative, Mead's comments to the Board agentand to employees indicating that voting was not a high priority of
hers further support our finding that the Employer was not respon-
sible for her tardiness.her she should go and vote if she wanted. The hearingofficer did not find, nor does any party contend, that
at that point, had Mead chosen to proceed to the vot-
ing area, she would have arrived after the polls
closed.5Rather than proceed directly to the polling area,Mead chose to go to her desk, put down her belong-
ings, talk to one or two clerks for several minutes, and
look at something on her deskÐall before she pro-
ceeded to the polling area. Under these circumstances,
Mead's late arrival at the polls was caused not by her
supervisor's page, but rather by her voluntary choice
not to proceed directly to the polling area.6As theBoard has stated, ``[O]nce the election has been held
there is no more reason to negate the results ... be-

cause of personal matters affecting the opportunity of
individual employees to vote, than there would be in
the case of a political election.'' Versail Mfg., 212NLRB 592, 593 (1974).Accordingly, since we have found that Mead's latearrival at the polls was not attributable to ``extraor-
dinary circumstances'' and since there was no agree-ment not to challenge her ballot, we sustain the chal-lenge to her ballot and find that a certification of rep-
resentative should be issued. See Taylor Cadillac, Inc.,310 NLRB 639 (1993).CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshave been cast for United Food and Commercial
Workers, Local Union No. 1063, and that it is the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit.All regular full-time and regular part-time StaffNurses employed by the Employer, who were em-
ployed during the pay roll period ending Novem-
ber 27, 1992, but excluding all Special Services
Nurses, Nurse Practitioner of Employee Health
Clinic, Community Liaison Nurse, Community
Care Coordinator, Weekend Nurse, Enterostomal
Therapy Nurse, AIDS Health Services Coordi-
nator, Data Processing Liaison, Utilization
Review/Education Specialist, Friendship Center
Nurse, Utilization Review Nurse, Nurse Trainer,
Pediatric Nurses, Infusion Team Nurses, Hospice
Nurses, PRN's and Supervisors as defined in the
Act.MEMBERDEVANEY, dissenting.I dissent from my colleagues' reversal of the hearingofficer's report. For the reasons set forth in my dis-
senting opinion in Monte Vista Disposal Co., 307NLRB 531 (1992), and inasmuch as Mead arrived to
vote shortly after the polls were scheduled to close and
cast her ballot before the ballot box had been opened,
I would adopt the hearing officer's recommendation to
overrule the challenge to Mead's ballot.